Citation Nr: 9908060	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  94-40 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997) 
based on treatment performed during VA hospitalization from 
July 20, 1974 to August 12, 1974.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1955 to May 
1958.

The veteran brought a timely appeal to the Board of veterans' 
Appeals (the Board) from 1994 and October 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a neck 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The veteran underwent a lumbar myelogram during an 
admission to a VA hospital from July 20, 1974 to August 12, 
1974. 

3.  There is competent evidence currently of chronic 
headaches that may be reasonably related to and an unintended 
consequence of the 1974 lumbar myelogram.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a neck 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for disability compensation for chronic 
headaches under the provisions of 38 U.S.C.A. § 1151 have 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a neck disability.

Factual Background

Available service records show that the veteran was absent 
sick on January 3, 1958 and returned from the dispensary to 
duty on January 9, 1958.

In 1974 correspondence the veteran reported injury to his 
back and head in a parachute jump in 1957 in connection with 
a claim for service connection for an injury of the lower 
spine.  The report of VA hospitalization in May 1974 and VA 
medical examination in January and October 1975 are 
unremarkable regarding the neck.  In addition, a VA pension 
claim filed in 1974 does not mention a neck disability.  

The record shows that RO hearing testimony in 1976 is 
unremarkable for a neck disability.  And, on a VA psychiatric 
examination in 1976, there are recorded recollections of low 
back pain after a parachute jump injury.  The veteran 
reported no pertinent complaint or history during VA 
hospitalization in 1977 or on VA examination in March and 
September 1978.  

A VA examination in January 1980 included an X-ray of the 
cervical spine reported as showing minimal degenerative 
changes.  The diagnosis was degenerative arthritis of the 
cervical spine.  The RO denied service connection in March 
1980 but the notice letter did not mention the adverse rating 
determination regarding the cervical spine.

VA examinations in early 1983 are unremarkable regarding the 
neck and a private physician's report in May 1983 is also 
pertinently unremarkable.  J. Lupo, D.C., reported in 1983 
that the veteran had injury from a parachute accident and had 
multiple subluxation complexes of the cervical, dorsal and 
lumbar spine.  The veteran recalled only lower back 
complaints at a 1985 RO hearing.  Dr. Lupo's report in early 
1986 concerned the veteran's low back complaints.  Thereafter 
in the remainder of the 1980's and into the early 1990's 
there are infrequent references to the cervical spine.  On a 
VA psychiatric examination in 1991 an examiner reported low 
back pain from an injury in service.  The veteran reported to 
an orthopedic examiner that he injured his lower back in 
service.  

VA examination in 1992 reported cervical fibromyositis with 
chronic pain syndrome and cervical arthritis.  Cervical spine 
pain is also reported in records of admission to St. John 
Hospital and Medical Center in 1992 and J. McLaurin, M.D., in 
1992 also reported cervical fibromyositis.  On a VA 
examination in late 1992 showing a diagnosis of degenerative 
arthritis of the cervical spine, the veteran reported that he 
hurt his low back in service.  The veteran recalled neck 
problems in correspondence in 1994 and hearing testimony in 
1995.

A VA examiner in late 1993 reported a history of cervical 
fibromyositis with chronic pain syndrome.  The record of 
medical treatment thereafter includes an October 1994 report 
from Dr. McLaurin noting the veteran's history of neck injury 
in service and the diagnosis of cervical radiculitis.  In 
1994 N. Krasnick, M.D., noted the veteran's history of neck 
problems.  In early 1997, F. Raines, D.C., reported diffuse 
low back syndrome consistent with the veteran's history.  A 
university medical center report in late 1996 noted minor 
degenerative changes and a past history of cervical spine and 
lumbar spine injury. 

In 1997 A. Moody, M.D., reported that the veteran's lumbar 
changes were related to a back injury sustained in service.  
In a separate report he recorded the veteran's history of 
back, buttock and shoulder injury in service.  Dr. Raines in 
1997 mentioned cervicobrachial syndrome among other 
diagnoses.


On a VA examination in early 1997 it was noted the veteran 
had a history of low back pain and an injury in service when 
he landed on his back in a parachute jump with low back pain 
occurring.  The diagnoses included mild degenerative disc 
disease of the cervical spine.  

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 C.F.R. § 3.309.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).



In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim o is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for a neck 
disorder is not well grounded and must be denied.



The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, that a claim is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and as a result there is no further duty to assist the 
veteran in regard to the development of his claim.  There has 
been no evidence mentioned that would reasonably be viewed as 
probative in the determination of well groundedness but not 
as yet obtained.  
Nor has such evidence been reported since notice was given to 
the veteran and his representative that the appeal was being 
transferred to the Board.  Therefore, the Board finds that no 
additional assistance is required at this time.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

In connection with the development of the claim, the Board 
observes that the RO has obtained copies of numerous post 
service VA medical records and has made a diligent effort to 
obtain an adequate record of private medical treatment.  The 
records that have been obtained are comprehensive and appear 
to cover a long period of post service treatment.  

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions, provided in 
writing and testimony, cannot constitute cognizable evidence, 
as cognizable evidence is necessary for a well-grounded 
claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The veteran's lay assertion on a matter of medical causation 
or etiology would not be entitled to any favorable 
presumption in the well-grounded determination.  It is 
unfortunate that the veteran's service medical records are 
not available.  However, he cannot establish a well grounded 
claim for degenerative arthritis of the cervical spine 
initially reported many years after service without competent 
medical evidence.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  There has been no medical opinion offered that the 
veteran currently has a neck disorder, including arthritis, 
linked to service.

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis to find his claim well grounded.  
Espiritu.  Accordingly, as a well-grounded claim must be 
supported by competent evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for a neck 
disability must be denied as not well grounded.

Significant is the absence of medical evidence linking a 
currently existing neck disability to service.  In essence, 
the critical element missing is a nexus to service for any 
current neck disability that in this case requires probative 
medical evidence to well ground the claim.  The veteran's 
assertions regarding causation are not competent and of no 
evidentiary value to well ground the claim.  Grottveit, 
supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  The Board must observe that neck complaints were not 
reported until seen in medical documentation approximately 
two decades after service, and arthritis of the cervical 
spine was initially shown in 1980.  

No competent evidence has been submitted to establish a nexus 
to service for arthritis of the cervical spine or other 
cervical spine disability that may be present, nor does the 
medical evidence establish the initial manifestations during 
the first year after separation from service.  The Board 
observes that the veteran has been granted service connection 
for a low back disorder.  However, the same nexus evidence is 
not of record regarding a neck disorder.  

The reports from Drs. Lupo, Moody and Krasnick do not serve 
to establish the required nexus as they appear to simply 
record the veteran's history without offering nexus evidence.  
See Grover v. West, 12 Vet. App. 109 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board considered and denied the veteran's claim on a 
different ground from the RO, and the appellant has not been 
prejudiced by the decision.  The RO adjudication accorded the 
appellant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claim for service connection for a 
neck disorder.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the claim for service connection for a neck disability is 
not well grounded, the doctrine of reasonable doubt is not 
applicable to the veteran's case.


II.  Entitlement to disability 
compensation under the provisions of 
38 U.S.C.A. § 1151 based on treatment 
performed during VA hospitalization from 
July 20, 1974 to August 12, 1974.

Factual Background

The veteran did not mention headaches in his initial claim 
for VA disability compensation in 1974.  He was hospitalized 
at the Allen Park VA medical facility from July 20, 1974 to 
August 12, 1974 for evaluation of low back complaints and 
during the admission a lumbar myelogram was performed.  

The inpatient record shows that that the procedure was 
described as having been extremely difficult.  Interpretation 
of VA radiology studies of the lumbar spine in August 1974 
and July 1976, an upper gastrointestinal study in late 1974 
referred to contrast medium in the spinal canal.  Pantopaque 
in the spinal canal was also reported on radiology 
examination of the lumbar spine and the abdomen in 1977.

VA records also show that in July 1977 the veteran complained 
of headaches for the pervious three days, and in submitting a 
claim for VA compensation for headaches in early 1978 he 
claimed to have had headaches ever since service.  In 
connection with the claim he submitted several lay statements 
in support of his claim.  He mentioned a history of headaches 
since 1957 on a VA examination in late 1978.  On a VA 
examination in 1980 an X-ray was reported as showing contrast 
material in the spinal canal.  Headaches were also reported 
on a VA psychiatric examination in 1983.

In 1984 a private physician reported the veteran's history of 
headaches since 1957 and a history of back injury.  In 1986 
another private physician reported cephalalgia, the same 
history and massive headaches currently.  

A psychiatric assessment in 1991 reported severe headaches 
and arthritis.  On a VA examination in 1992, the veteran's 
history of myelogram was reported as having caused chronic 
headaches.  The examiner apparently concluded a relationship 
was not possible because of the time period involved.  

The record also showed frequent headaches were mentioned 
during the veteran's admission to St. John Medical Center in 
1992 and that contrast material in the brain was noted on a 
computerized axial tomography (CT) study completed in early 
1992.  The veteran supplemented the record with RO hearing 
testimony in 1992.  F. Pollina, M.D., in 1992 opined that he 
believed the most likely explanation for the veteran's 
headaches was residual myelogram dye that made its way into 
the ventricles.

In 1993, N. Krasnick, M.D., reported that the veteran had 
headaches without any explanation for them.  In late 1994, J. 
McLaurin, M.D., opined that the veteran's vascular 
cephalalgia was probably secondary to pantopaque residual.

A VA medical record in 1994 reported headaches secondary to 
cervical spine degenerative joint disease.

In 1996 a VA neurologist provided an opinion statement that 
myelogram does not cause chronic headaches.  The examiner 
added later in 1996 that the medical literature does not show 
long-term headaches secondary to myelogram.

The record includes text taken from various medical sources 
that addresses the subject of post myelogram headaches.

In 1998 the Board referred the claim for an IME opinion 
regarding the likelihood that the veteran's chronic headaches 
were caused by the myelogram procedure in 1974.  The opinion 
from a professor of neurology was received in January 1999.

The IME concluded there was a reasonable degree of medical 
certainty that the veteran's chronic headaches were caused or 
contributed to by the myelogram performed at a VA hospital in 
1974.  The physician noted that the lumbar myelogram report 
mentioned that contrast media escaped subdurally and that a 
"small amount" of the contrast material was not removed 
because of technical difficulties and the veteran's inability 
to cooperate and that another attempt would be made to remove 
it.  

The examiner opined that subsequent multiple radiographs, in 
particular upper gastrointestinal study and abdominal study 
in 1974 and head CT in 1993 documented more than just a 
"small amount" of remaining contrast medium.  In addition, 
the expert reported that other radiographs documented "large 
quantities of pantopaque still present" despite the original 
intention to remove the contrast material.  


The expert went on to opine that based on the medical 
evidence there was a sufficient probability to conclude that 
a large quantity of contrast material in the intracranial 
subarachnoid space and within the ventricular system of the 
brain may have caused or exacerbated long term headaches and 
that contrast material (pantopaque) had been known to cause 
inflammation and other adverse reactions when left in the 
spinal canal.  The expert stated that the case had been 
discussed with neuroradiology colleagues who agreed with the 
opinion.

Criteria

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") declared invalid the provisions of 38 C.F.R. 
§ 3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 C.F.R. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), add'd sub nom., Gardner v. Brown, 5 
F.3d 1456 (Fed.Cir. 1993), Brown v. Gardner, 115 S.Ct. 552 
(1994).  The United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  

In a memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of the Legal 
Counsel, U.S. Department of Justice, indicated that the 
Supreme Court's holding is read most accurately as excluding 
from coverage under § 1151 only those injuries that are 
certain, or perhaps the very nearly certain, result of proper 
medical treatment."  In March 1995, amended regulations were 
published deleting the fault or accident requirement of 
38 C.F.R. § 3.358, in order to conform the regulations to the 
Supreme Court's decision.



As provided under 38 C.F.R. § 3.358(a), where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, compensation 
will be payable for such additional disability.  

In determining that additional disability exists, the 
following considerations will govern: (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  (i) As applied to examinations, the physical 
condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve. Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  

"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered.  When the 
proximate cause of the injury suffered was the veteran's 
willful misconduct or failure to follow instructions, it will 
bar him (or her) from receipt of compensation hereunder 
except ate of the statute, October 1, 1997.  
Since the veteran's appeal was pending prior to this date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97 (O.G.C. Prec. 
40-97).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially, the Board finds that all necessary development has 
been accomplished in connection with this well-grounded claim 
to allow for an informed determination at this time.  The 
Board obtained IME medical review to clarify to the extent 
possible the likelihood of chronic headache residuals of the 
1974 lumbar myelogram.  

The opinion provided appears comprehensive and offers 
probative evidence in the matter under consideration.  As 
with other opinion previously of record it was made by a 
physician with special competence in the relevant medical 
specialty and included review of the veteran's record.  The 
veteran was furnished a copy of the IME opinion and indicated 
that he had no additional evidence or argument to submit.  

The question that must be resolved is whether there is 
additional disability resulting from medical treatment in 
1974.  A VA neurologist in 1996 was asked to assist in the 
determination and concluded that long term headaches would 
not result from a myelogram. 

Initially, the Board observes that continuance or natural 
progress or willful misconduct which would bar any 
entitlement do not appear to be relevant considerations.  

Upon review of the record, the Board finds that additional 
disability resulted from medical treatment.  Although there 
are conflicting conclusions in the recent VA opinion and the 
IME regarding the likelihood of chronic headaches from the 
veteran's myelogram in 1974, the IME appeared to carefully 
review the facts specific to the veteran's case and 
highlighted the evidence found to support a finding in favor 
of a relationship.  

In fact, the examiner described in detail conflicts between 
the record, principally radiology evaluation findings of 
significant retained contrast material from the myelogram, 
and what was perceived as insignificant retained contrast 
material.  The Board must note that neither the VA physician 
in 1996 nor the IME cited to specific sources in the medical 
literature that supported the conflicting opinions.  Nor did 
Dr. McLaurin or Dr. Pollina provide rationale for their 
opinion in favor of likely pantopaque related vascular 
cephalalgia or refer to any specific medical literature 
supporting the linkage.  




The Board attaches more probative weight to the IME opinion 
since the description of the extent of retained contrast 
material suggested strongly that it was not as insignificant 
as believed.  The IME also noted the extent of contrast 
material found in the veteran's brain and its significance.  
Thus a contrary opinion by the IME would not necessarily 
preponderate against the VA neurologist's conclusion.  It 
would tend to place the evidence in equipoise given the 
relative expertise of each examiner and the rationale in 
support of each opinion.

Although the Board is aware that compensation is not payable 
for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, chronic headaches linked to a large 
or significant amount of retained myelogram contrast material 
is reasonably viewed as not being a certain or intended 
result from the medical treatment administered.  

The Board has carefully reviewed the record and is left with 
the belief that the circumstances of this case fall within 
those contemplated by the statute and regulations thereby 
permitting a favorable determination.  Based upon the record, 
the Board is satisfied that additional disability is present 
and that it was innocently sustained.  

It is interesting to note that the examiner has not confirmed 
any chronic headaches as being linked to other more remote 
events, specifically the veteran's claim of headaches since 
head injury in service.  Thus, assuming without argument the 
injury occurred, there is no diagnosis of chronic headaches 
based upon head trauma.  The IME reference to myelogram 
residuals exacerbating long tem headaches is not viewed as 
establishing chronic preexisting headache disorder as the IME 
concluded that chronic headaches were a result of the 
myelogram.  


The Board notes that the IME consulted with a 
neuroradiologist who concurred with the opinion linking 
chronic headaches to the 1974 myelogram.  It does not appear 
that the VA examiner in 1996 consulted with any other 
specialist.  Nor did that examiner point to factors specific 
to the veteran's case to support the opinion against the 
claim.  The specific guidelines for compensation in the 
veteran's case, found at § 3.358(b), (c), which set forth the 
essential elements, are met with regard to chronic headaches.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a neck disability, the 
appeal is denied.

Compensation benefits for chronic headaches pursuant to 
38 U.S.C.A. § 1151 are granted, subject to the regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


